— Appeal from an order of County Court, Clinton County, which dismissed a writ of habeas corpus. Appellant was indicted in 1938 jointly with two other defendants for robbery, first degree, assault, first degree, grand larceny, second degree, and criminally receiving stolen property. The indictment charged that defendants committed the crime of robbery while armed with a loaded pistol. Appellant pleaded guilty to the robbery count. After violation of parole he is still serving a portion of the sentence. A writ of habeas corpus has been dismissed by the Clinton County Court. The appellant’s contention is that since there were other defendants in the case, his plea of guilty was not an admission that he was armed; but it is clear that the indictment charged that all defendants were armed; and the finding of the court at time of sentence is specific that appellant was armed. It is further argued by appellant that the court should have made further investigation as to whether appellant was armed, but the plea of guilty was enough; and no jurisdictional or other legal defect in the proceedings has been demonstrated. Order unanimously affirmed, without costs.